Citation Nr: 1212609	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  04-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2008 and August 2010, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development and to accord due process.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

As noted in the introduction, in August 2010, the Board remanded the claim to the AOJ for additional development and to accord due process.  While the case was in remand status, the AMC was able to complete some of the directives of the August 2010 remand.  However, the Board notes that one of the instructions concerned evidence that was associated with the claims file after the then-most-recent supplemental statement of the case (SSOC) dated in March 2010.  In May 2010, the Veteran submitted evidence pertinent to his claim in the form of statements from a friend and a counselor.  On remand, the AOJ was to consider such evidence in the first instance when the claim was re-adjudicated and another SSOC was issued.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2011).  

In September 2011, the AMC issued a SSOC wherein it re-adjudicated the claim.  Although the AMC considered other evidence that had been associated with the claims file since the last SSOC, it did not consider the May 2010 evidence.  Such evidence was not listed in the "evidence" section or referred to in the "reasons and bases" section.  Because there was not compliance with the Board's August 2010 remand instructions, the Board must remand the case to have the AOJ consider the May 2010 evidence when the claim is re-adjudicated.  See Stegall, 11 Vet. App. at 271.

The August 2010 Board remand also instructed the AOJ to schedule the Veteran for a VA psychiatric examination in connection with the claim.  Such an examination was conducted in October 2010.  The examination report was generally detailed and comprehensive.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but that he did meet the criteria for psychosis not otherwise specified (NOS).  The examiner gave the opinion that the Veteran's psychosis is not due to an incident, injury or disease in service.  This was an answer to the question asked by the Board; however, the examiner did not provide a rationale for the opinion as requested in the remand instructions.

The Court has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion."  Id.  In the present case, the opinion provided in October 2010 was not accompanied by a sufficient explanation of the opinion.  Thus, that part of the report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Consequently, the Board finds that claim must also be remanded to allow for the AOJ to obtain an addendum to the October 2010 report from the VA examiner or to schedule the Veteran for another examination if an addendum is unable to be obtained.  See Stegall, 11 Vet. App. at 271.

Accordingly, this case is REMANDED for the following actions:

1.  Forward the claims file to the VA examiner who conducted the October 2010 psychiatric examination.  The examiner should re-review the evidence in the claims file and provide an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's psychosis NOS is the result of an incident, injury, or disease in military service.  In offering an opinion, a complete rationale must be provided.

Additionally, the examiner should note the psychiatric diagnoses noted in the claims file, including a depressive disorder, and state whether such diagnosis is still present.  If a psychiatric disability, other than a psychosis is found, the examiner should opine whether it is at least as likely as not (at least a 50-50 probability) that such was due to service, including the incidents reported by the Veteran as happening in service.  The basis and rationale for all conclusions reached must be provided.

(If the examiner who conducted the October 2010 VA examination is unavailable, the Veteran should be scheduled for another examination in order to address the matter.  Additionally, if the examiner determines that another examination is necessary, such should be scheduled.)

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include consideration of any relevant evidence obtained since the previous SSOC, including the evidence received in May 2010 and the statement received in October 2011.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

